

113 S1498 IS: Small Business Tax Fairness Act
U.S. Senate
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1498IN THE SENATE OF THE UNITED STATESSeptember 12, 2013Ms. Landrieu introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend
		  certain expiring provisions relating to small businesses, and for other
		  purposes.1.Short titleThis Act may be cited as the
			 Small Business Tax Fairness
			 Act.2.Extension of temporary
			 exclusion of 100 percent of gain on certain small business stock(a)In
			 generalParagraph (4) of section 1202(a) of the Internal Revenue
			 Code of 1986 is amended—(1)by striking
			 January 1, 2014 and inserting January 1, 2015,
			 and(2)by striking
			 and
			 2013 in the heading and inserting 2013,
			 and
			 2014.(b)Effective
			 dateThe amendments made by this section shall apply to stock
			 acquired after December 31, 2013.3.Temporary
			 increase in deduction for start-up expenditures(a)In
			 generalParagraph (3) of section 195(b) of the Internal Revenue
			 Code of 1986 is amended—(1)by inserting
			 , 2013, or 2014 after 2010, and(2)by inserting
			 2013, or
			 2014 after 2010 in the heading.(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.4.Extension of
			 reduction in S-corporation recognition period for built-in gains tax(a)In
			 generalSubparagraph (C) of section 1374(d)(7) of the Internal
			 Revenue Code of 1986 is amended—(1)by striking
			 2012 or 2013 and inserting 2012, 2013, or 2014,
			 and(2)by striking
			 2012 and
			 2013 in the heading and inserting
			 2012, 2013, and
			 2014.(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.5.Deduction for
			 health insurance costs in computing self-employment taxes in 2013(a)In
			 generalParagraph (4) of section 162(l) of the Internal Revenue
			 Code of 1986 is amended by striking beginning before January 1,
			 2010 and all that follows and inserting “beginning—(A)before January 1,
				2010,(B)after December
				31, 2010, and before January 1, 2013, or(C)after December
				31,
				2013..(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2012.6.Extension of
			 increased expensing limitations and treatment of certain real property as
			 section 179 property(a)In
			 general(1)Dollar
			 limitationSection 179(b)(1) of the Internal Revenue Code of 1986
			 is amended—(A)by striking
			 or 2013 in subparagraph (B) and inserting 2013, or
			 2014, and(B)by striking
			 2013 in subparagraph (C) and inserting
			 2014.(2)Reduction in
			 limitationSection 179(b)(2) of such Code is amended—(A)by striking
			 or 2013 in subparagraph (B) and inserting 2013, or
			 2014, and(B)by striking
			 2013 in subparagraph (C) and inserting
			 2014.(b)Computer
			 softwareSection 179(d)(1)(A)(ii) of the Internal Revenue Code of
			 1986 is amended by striking 2014 and inserting
			 2015.(c)ElectionSection
			 179(c)(2) of the Internal Revenue Code of 1986 is amended by striking
			 2014 and inserting 2015.(d)Special rules
			 for treatment of qualified real property(1)In
			 generalSection 179(f)(1) of the Internal Revenue Code of 1986 is
			 amended by striking or 2013 and inserting 2013, or
			 2014.(2)Carryover
			 limitation(A)In
			 generalSection 179(f)(4) of such Code is amended by striking
			 2013 each place it appears and inserting
			 2014.(B)Conforming
			 amendmentSubparagraph (C) of section 179(f)(4) of such Code is
			 amended by striking 2011 and 2012 in the heading and inserting
			 2011, 2012, and
			 2013.(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.